DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 25, 2022.
Currently, claims 1 and 8-18 are pending in the instant application. Claim 11 is withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1, 8-10, and 12-18 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1, 8-10, 12, 15, and 18 recite “subsequently expressing the exogenous protein within the neural stem cells, thereby incorporating the exogenous protein into the neural stem cell microparticles.” In the remarks filed on April 25, 2022, applicant points out claim 6 and page 17 for support. It is noted that neither original claim 6 nor the specification provides adequate written description support for the actively recited method step of “subsequently expressing the exogenous protein within the neural stem cells”. In fact, the specification does not describe how “expressing the exogenous protein within the neural stem cells, thereby incorporating the exogenous protein into the neural stem cell microparticles” should be performed. That is, the specification does not disclose any active, required method steps for “expressing” and “incorporating” the exogenous proteins. All that is described in the specification as already noted and explained in the last Office action is transfecting/transforming neural stem cells with an exogenous nucleic acid, wherein transfecting/transforming is the only method step that leads to the expression of an exogenous protein that is translated from the transfected exogenous nucleic acid. As such, the specification does not describe any actively performed method step pertaining to “expressing” the exogenous protein. The specification at best implies that the exogenous protein expression in neural stem cell microparticles is a mere natural consequence of an act of neural stem cell transfection. 
Accordingly, the instantly claims that require an actively performed method step of “expressing the exogenous protein within the neural stem cells” introduce new matter that is not adequately described by the instant specification as originally filed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lotvall et al. (US 2007/0298118 A1, of record) in view of Seow et al. (US 2013/0053426 A1, of record), Park et al. (KR 10-2010-0081003, of record), Lakhal et al. (Bioessays, 2011, 33:737-741, of record), and Sinden et al. (US 7,416,888 B2, of record).
For this rejection, the newly added limitation of “subsequently expressing” is interpreted as a natural consequence/phenomenon resulting from the “transforming or transfecting” step. 
The description of relevant teachings provided by each of Lotvall, Seow, Park, Lakhal, and Sinden is provided at pages 8-10 of the last Office action mailed on October 25, 2021, which is fully incorporated by reference herein thus will not be repeated.
It is noted that Lotvall also teaches that “nucleic acid constructs can be introduced into the donor cells (the exosome producing cells) and consequently by the intracellular functions the transcript or the construct[ed] by itself will be translocated into exosomes.” (emphasis added). See paragraph 0023.
Lotvall also teaches that transfection “can be used to transform cells/exosomes with DNA/RNA via vesicles containing the desired genetic constructs”, wherein transfection explains “how genetically modified exosomes can be achieved to transfer RNA and DNA to recipient cells. Exosomes that contain RNA/DNA or that are modified to contain the gene of interest will be isolated and shifted to the recipient cells, to affect their biological function or survival. Consequently, the exosomes will dispose their content into the cytoplasm of the target cells, which in turn leads to translation of mRNA to specific proteins in the target cell through the cells own protein machinery.” (emphasis added). See paragraphs 0028 and 0030.
Lotvall also teaches that exosomal proteins include “cytoskeleton proteins” (emphasis added). See paragraph 0040.
It is also noted that Seow teaches that exosomes can be loaded with an exogenous protein either by direct electroporation/transfection or by transfecting a nucleic acid encoding the exogenous protein into cells producing exosomes, which are subsequently harvested and isolated/purified from the cells, thereby obtaining/preparing exosomes expressing the exogenous protein, which is verified by Western blot analysis. See paragraph 0078, which discloses a nucleic acid encoding Lamp2b protein is “transfected into the dendritic cells 4 days before exosome purification.” (emphasis added). See also paragraph 0079 disclosing that “Western blot against the FLAG ligand clearly demonstrates that FLAG-Lamp2b (115 kDa) is expressed in dendritic cells and corresponding exosomes after transfection of pLamp2b-FLAG” (emphasis added). 
Accordingly, it was known in the art that exosomes containing nucleic acids that will be translated into proteins in target/recipient cells can be obtained by two methods: 1) by direct transfection or transformation of isolated exosomes as set forth in the last Office action or 2) by transfecting or transforming exosome-producing cells (donor cells) with a nucleic acid, which “will be translocated into exosomes”, which are consequently “isolated”, wherein the isolated exosomes “will dispose their content into the cytoplasm of the target cells, which in turn leads to translation of mRNA to specific proteins in the target cell through the cells own protein machinery” in view of the teachings of Lotvall, whose teachings are corroborated by experimental demonstration by Seow, who transfected a nucleic acid encoding a protein into exosome-producing cells “4 days before exosome purification”, wherein the protein expression assay by “Western blot” clearly demonstrates that the protein encoded by the nucleic acid is expressed in the transfected cells “and corresponding exosomes after transfection” of the protein-encoding nucleic acid. Hence, one of ordinary skill in the art would have reasonably pursued the known option of transfecting exosome-producing cells with a nucleic acid encoding a desired protein, followed by harvesting cells and isolating/purifying exosomes after transfection, wherein exosome-producing cells were known to include neural stem cells as evidenced by Park. Since “clinical-grade exosomes” were suggested to be useful for preparing exosomes as a drug delivery molecule as taught by Lakhal, and since Sinden’s CTX0E03 was known to be suitable “for clinical use”, one of ordinary skill in the art would have reasonably transfected/transformed the clinical-grade CTX0E03 cell line for preparing “clinical-grade exosomes”, which carry and express a protein (e.g., cytoskeleton protein)-encoding nucleic acid, which is to be disposed “into the cytoplasm of target cells” and be translated into “specific proteins in the target cell through the cells own protein machinery” in view of the teachings of Lotvall, who taught that cytoskeleton proteins are expressed by exosomes. 
Accordingly, claims 1, 8-10, and 12-18 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the examiner misinterpreted the claimed “exogenous protein” as an exogenous nucleic acid encoding a sequence translated into an exogenous protein. In response, it is noted that the claims are currently amended to recite “one or more nucleic acids encoding the exogenous protein”. As such, the examiner does not see any patentable difference between the exogenous nucleic acid encoding an exogenous protein as previously interpreted and examined and the instantly claimed “nucleic acids encoding the exogenous protein”. In addition, the newly added active method step of “subsequently expressing” is not described by the instant specification as explained in the 112, first paragraph rejection above, thus the newly added limitation is interpreted as a natural consequence of the “transforming or transfecting”. 
Applicant argues that what is incorporated into the claimed microparticle is the exogenous protein, not the nucleic acid. In response, it is noted that the limitation “thereby incorporating the exogenous protein into the neural stem cell microparticles” is recited as a mere result/consequence of “transfecting microparticle-producing neural stem cells with one or more nucleic acids encoding the exogenous protein”. Since the active method step that leads to “subsequently expressing the exogenous protein” and “incorporating the exogenous protein” is performed in the rejection, the exosomes obtained from transfected neural stem cells would inherently and necessarily comprise/express the exogenous protein encoded by the nucleic acid. Further, as noted in the rejection above, it was known in the prior art that that a nucleic acid encoding a protein that is transfected into exosome-producing cells is indeed expressed as protein in isolated exosomes as experimentally demonstrated by Seow. Hence, it naturally follows based on the experimental finding of Seow that the exosome obtained from a neural stem cell transfected with a protein-encoding nucleic acid would inherently comprise/express the protein, absent objective evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-10, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/521,298 in view of Lotvall et al. (US 2007/0298118 A1, of record) and Seow et al. (US 2013/0053426 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the ‘298 claims drawn to a method of preparing stem cell exosomes loaded with an exogenous protein. It would have been obvious to one of ordinary skill in the art to readily envision that the stem cell exosomes of the ‘298 claims read on neural stem cell (e.g., CTX0E03) exosomes because the scope of “stem cell” is described by the ‘298 specification as embracing “a neural stem cell line” including “the “CTX0E03” cell line”. See paragraph 0023. Further, it would have been obvious to prepare CTX0E03 exosomes after transfecting CTX0E03 cells with a nucleic acid encoding an exogenous protein such as a cytoskeleton protein that is expressed in the cytoplasm, because exosomes capable of expressing an exogenous protein were known to be prepared either by direct transfection/introduction of a nucleic acid encoding the protein or by transfecting/transforming exosome-producing cells with the nucleic acid encoding the protein and subsequently isolating exosomes after transfection of the cells as evidenced by the teachings of Lotvall and Seow, thereby providing only two identified options for preparing exogenous protein-expressing exosomes. As such, one of ordinary skill in the art would have reasonably pursued the known exosome preparation option and arrived at the claimed method with a reasonable expectation of success. Further, since exosomes were known to express cytosolic proteins such as “cytoskeleton proteins” as taught by Lotvall, one of ordinary skill in the art desiring to use neural stem cell exosomes as a transfer carrier of cytoskeleton proteins would have been motivated to transfect neural stem cells with nucleic acids encoding cytoskeleton proteins.
	 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA H SHIN/Primary Examiner, Art Unit 1635